Case: 20-1741       Document: 36           Page: 1       Filed: 02/09/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                     ______________________

                   KAREN KRESS FUJITA,
                      Plaintiff-Appellant

                                     v.

                       UNITED STATES,
                       Defendant-Appellee
                     ______________________

                           2020-1741
                     ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01274-MHS, Judge Matthew H. Solomson.

      -----------------------------------------------------------------

                  GARY NOBORU FUJITA,
                     Plaintiff-Appellant

                                     v.

                       UNITED STATES,
                       Defendant-Appellee
                     ______________________

                           2020-1743
                     ______________________
Case: 20-1741     Document: 36     Page: 2     Filed: 02/09/2021




 2                                    FUJITA   v. UNITED STATES



     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01263-MHS, Judge Matthew H. Solomson.
                  ______________________

                 Decided: February 9, 2021
                  ______________________

   KAREN KRESS FUJITA, GARY NOBORU FUJITA, Seattle,
 WA, pro se.

     JANET A. BRADLEY, Tax Division, United States Depart-
 ment of Justice, Washington, DC, for defendant-appellee.
 Also represented by JOAN I. OPPENHEIMER, RICHARD E.
 ZUCKERMAN.
                  ______________________

 Before PROST, Chief Judge, PLAGER and O’MALLEY, Circuit
                         Judges.
 PER CURIAM.
      Appellants Karen Kress Fujita and Gary Noboru Fujita
 (“Mrs. Fujita” and “Mr. Fujita”) separately filed complaints
 in the United States Court of Federal Claims (“Claims
 Court”) for damages resulting from allegedly improper tax
 collection actions by the government. The Claims Court
 dismissed their cases for lack of subject matter jurisdiction.
 See Gary Fujita v. United States, No. 19-1263T, 2020 WL
 1487645, at *1 (Fed. Cl. Mar. 25, 2020); Karen Fujita v.
 United States, No. 19-1274T, 2020 WL 1487647, at *1 (Fed.
 Cl. Mar. 25, 2020). Given the substantial factual similari-
 ties between the two actions, we issue our ruling in a single
 opinion. For the reasons explained below, we affirm.
                        BACKGROUND
     In multiple years during the period spanning from
 2003 to 2018, the Internal Revenue Service (“IRS”) as-
 sessed tax liabilities for spouses Mr. and Mrs. Fujita.
 These liabilities were satisfied by a combination of
Case: 20-1741      Document: 36    Page: 3    Filed: 02/09/2021




 FUJITA   v. UNITED STATES                                  3



 withholding tax, property levies, and transfers of overpay-
 ments from other tax years.
     The Fujitas have filed multiple actions in the Tax
 Court, dating as far back as 1997. 1 Appellants have also
 been unsuccessful in two appeals from Tax Court decisions
 in the Ninth Circuit. Specifically, in June 2000, the Ninth
 Circuit affirmed the decision of the Tax Court sustaining
 the Commissioner’s determination of deficiencies and addi-
 tions to taxes owed for 1994 and 1995, and imposing a
 $1,000 penalty under I.R.C. § 6673 for maintaining a friv-
 olous action. Fujita v. Commissioner, 225 F.3d 662 (9th Cir.
 2000), aff’g, T.C. Memo. 1999-164, 1999 WL 301645 (Tax
 Ct. No. 252-98 – May 14, 1999). And, in October 2017, the
 Ninth Circuit affirmed a decision of the Tax Court sustain-
 ing the IRS’s proposed collection action for 2003 and 2009.
 Fujita v. Commissioner, 699 F. App’x 725 (9th Cir. 2017)
 (involving Mrs. Fujita only).
     In 2019 and 2018, respectively, Mr. and Mrs. Fujita in-
 dividually filed petitions in the Tax Court, each disputing
 that they received notices of deficiency and notices of de-
 termination concerning collection actions for several tax
 years. Tax Ct. No. 269-19; Tax Ct. No. 11361-18. In gen-
 eral, for the Tax Court to have jurisdiction over a petition,
 the IRS must have sent the taxpayer a notice of deficiency
 within 90 days before the petition was filed or have sent a
 final notice of determination concerning the collection ac-
 tion within 30 days before the petition was filed. See I.R.C.
 § 6213(a); § 6330(d)(1). Because neither petition alleged
 service of a notice of deficiency or a notice of collection
 within those time limits, the Commissioner moved to


     1    Tax Ct. No. 8257-05 (2006 stipulated decision for
 unknown years); Tax Ct. No. 5885-00 (2000 dismissal of pe-
 tition for failure to state a claim); and Tax Ct. No. 18917-
 97 (1997 dismissal for lack of jurisdiction as to unknown
 years).
Case: 20-1741    Document: 36      Page: 4     Filed: 02/09/2021




 4                                    FUJITA   v. UNITED STATES



 dismiss the petitions for lack of jurisdiction. The Tax Court
 granted the government’s motions, dismissing Mr. and
 Mrs. Fujita’s petitions. Tax Ct. No. 296-19 at Doc. 14; Tax
 Ct. No. 11361-18 at Doc. 9; see I.R.C. § 6213(a),
 § 6330(d)(1).
      In 2019, Mr. and Mrs. Fujita filed complaints in the
 Claims Court citing these Tax Court decisions (No. 269-19
 and No. 11361-18) and seeking over $3.2 million and over
 $1.5 million in damages, respectively. The Fujitas both al-
 leged that the government is “involved knowingly and ma-
 liciously” against them, and that it “should be required to
 pay [them] for wrongful actions” and “for ill gotten gains.”
 See Gary Fujita, 2020 WL 1487645, at *1; Karen Fujita,
 2020 WL 1487647, at *1. The Fujitas attached to their
 complaints a copy of the Tax Court’s decision in their cor-
 responding case (No. 269-19 and No 11361-18) along with
 several “other tax related documents,” including IRS lien
 and levy notices against their assets and “other transaction
 statements.” See Gary Fujita, 2020 WL 1487645, at *1 n.1;
 Karen Fujita, 2020 WL 1487647, at *1 n.1. The govern-
 ment moved to dismiss the complaints for lack of subject
 matter jurisdiction.
     The Claims Court granted the government’s motion to
 dismiss in both cases. At the outset, the court stated that
 it was unclear how the exhibits attached to the complaint
 related to the claims before the court. See Gary Fujita,
 2020 WL 1487645, at *1 n.1; Karen Fujita, 2020 WL
 1487647, at *1 n.1. The Claims Court then held that it did
 not have jurisdiction over the claim for damages based on
 allegedly “unlawful collection activities by the IRS.” See
 Gary Fujita, 2020 WL 1487645, at *3; Karen Fujita, 2020
 WL 1487647, at *3. In doing so, the court explained that
 the taxpayer “fundamentally confuses the Tax Court’s ju-
 risdiction over particular claims (or lack thereof), on the
 one hand, and the IRS’s authority to collect taxes, on the
 other.” See Gary Fujita, 2020 WL 1487645, at *3; Karen
 Fujita, 2020 WL 1487647, at *3. The court explained that,
Case: 20-1741      Document: 36      Page: 5    Filed: 02/09/2021




 FUJITA   v. UNITED STATES                                     5



 if the claims “belong anywhere,” they belong in a federal
 district court, which has exclusive jurisdiction over suits
 requesting relief related to levies (I.R.C. § 7426(a)(1)), liens
 (I.R.C. § 7432(a)) and other unauthorized collection actions
 (I.R.C. § 7433(a)). See Gary Fujita, 2020 WL 1487645, at
 *3; Karen Fujita, 2020 WL 1487647, at *3.
      The Claims Court also held in each case that, to the
 extent the complaint could be construed as a tax refund
 claim, it lacked jurisdiction because the taxpayer failed to
 allege satisfaction of the jurisdictional prerequisites to a
 refund suit—full payment of the assessed taxes and the fil-
 ing of an administrative claim for a refund. See Gary Fu-
 jita, 2020 WL 1487645, at *3; Karen Fujita, 2020 WL
 1487647, at *3. Finally, the Claims Court held that, to the
 extent the Fujitas sought review of the Tax Court’s deci-
 sions, it lacked jurisdiction because such “[d]ecisions issued
 by the Tax Court may not be appealed before [the Claims
 Court].” Wong v. United States, 49 Fed. Cl. 553, 555 (2001)
 (citing 26 U.S.C. § 7482(a)(1)).
     The Fujitas appealed. This court has jurisdiction un-
 der 28 U.S.C. § 1295(a)(3).
                             DISCUSSION
      “We review the Claims Court’s decision to dismiss for
 lack of jurisdiction de novo.” Campbell v. United States,
 932 F.3d 1331, 1336 (Fed. Cir. 2019). The Claims Court
 “can take cognizance only of those [claims] which by the
 terms of some act of Congress are committed to it.” Hercu-
 les Inc. v. United States, 516 U.S. 417, 423 (1996) (altera-
 tion in original) (quoting Thurston v. United States, 232
 U.S. 469, 475 (1914)). Although we generally interpret the
 pleadings of pro se plaintiffs liberally, Durr v. Nicholson,
 400 F.3d 1375, 1380 (Fed. Cir. 2005) (citing Hughes v.
 Rowe, 449 U.S. 5, 9–10 (1980)), pro se status will not excuse
 failure to demonstrate the fulfillment of jurisdictional re-
 quirements. Henke v. United States, 60 F.3d 795, 799 (Fed.
 Cir. 1995).
Case: 20-1741     Document: 36      Page: 6     Filed: 02/09/2021




 6                                     FUJITA   v. UNITED STATES



      The Claims Court is a court of limited jurisdiction. Un-
 der the Tucker Act, the Claims Court lacks jurisdiction
 over claims “sounding in tort.” 28 U.S.C. § 1491. The Fu-
 jita’s complaints appear to allege fraudulent tax collection.
 We have recognized that “a claim of fraudulent tax collec-
 tion is essentially a tort claim.” Pekrul v. United States,
 792 F. App’x 834, 835 (Fed. Cir. 2020). As such, those
 claims are outside the Claims Court’s jurisdiction.
     In their informal briefing to this court, the Fujitas ar-
 gue that the Claims Court should have applied the Fourth
 Amendment. But the Claims Court lacks jurisdiction to
 hear claims founded on the Fourth Amendment. Brown v.
 United States, 105 F.3d 621, 623 (Fed. Cir. 1997) (“Because
 monetary damages are not available for a Fourth Amend-
 ment violation, the Court of Federal Claims does not have
 jurisdiction over [] such a violation.”). Therefore, to the ex-
 tent the Fujitas asserted Fourth Amendment claims, the
 Claims Court lacked jurisdiction to hear them.
      Appellants’ principal argument on appeal is that the
 Claims Court “did not take into account the exhibits show-
 ing the injury to Appellant[s] by Appellee.” Appellants’
 Brs. 1. But the Claims Court expressly considered all ex-
 hibits attached to the complaints. With respect to the Tax
 Court’s dismissal of Mr. and Mrs. Fujita’s petitions for lack
 of jurisdiction, the Claims Court found that the taxpayers
 failed to explain “how or why those Tax Court proceedings
 impact, or otherwise relate to, [their] claims before this
 Court.” See Gary Fujita, 2020 WL 1487645, *1 n.1; Karen
 Fujita, 2020 WL 1487647, *1 n.1. As to the remaining ex-
 hibits, the court held that it “cannot, and does not, construe
 any of these additional documents—individually or collec-
 tively—to constitute a cognizable claim within [the] Court’s
 jurisdiction.” See Gary Fujita, 2020 WL 1487645, *1 n.1;
 Karen Fujita, 2020 WL 1487647, *1 n.1. We find no error
 in the court’s analysis.
Case: 20-1741      Document: 36   Page: 7   Filed: 02/09/2021




 FUJITA   v. UNITED STATES                                7



     Because Mr. and Mrs. Fujita have not demonstrated
 that they have a claim within the jurisdiction of the Court
 of Federal Claims, we affirm the Court of Federal Claims’
 decisions dismissing these cases.
                         AFFIRMED